Case 3:19-cv-00883-JWD-RLB Document1 12/20/19 Page1of5

UNITED STATES DISTRICT COURT.

MIDDLE DISTRICT OF LOUISIANA

 

 

MATTRESS DIRECT, INC. and MATTRESS CIVIL ACTION
DIRECT OF NEW ORLEANS, INC.

Plaintiffs, SECTION:
THE NORTHERN INSURANCE COMPANY DISTRICT JUDGE:
OF NEW YORK and SOUTHERN
INSURANCE COMPANY

MAG. JUDGE:
Defendant.
NOTICE OF REMOVAL

 

TO: THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF LOUISIANA

NOW INTO COURT, through undersigned counsel, comes Defendant, Southern Insurance
Company (“Southern Insurance”), and hereby removes this civil action from the 19" Judicial District
Court for the Parish of East Baton Rouge, State of Louisiana, to the United States District Court for
the Eastern District of Louisiana pursuant to 28 U.S.C. § 1441 and 28 U.S.C. § 1446. In support of
this removal, Southern Insurance respectfully avers as follows:

L

On November 18, 2019, plaintiffs, Mattress Direct, Inc. and Mattress Direct of New Orleans,
Inc., filed suit against Northern Insurance Company of New York (“Northern Insurance”) and
Southern Insurance in the 19" Judicial District Court for the Parish of Easton Baton Rouge, State of
Louisiana, which case is entitled Mattress Direct, Inc. and Mattress Direct of New Orleans, Inc.
versus Northern Insurance Company of New York and Southern Tneuutice Company. The case was

assigned Suit Number 690895 and allotted to Section 22 of the 19" Judicial District Court. In their

4849-4003-5503.1
Case 3:19-cv-00883-JWD-RLB Document1 12/20/19 Page 2of5

Petition for Insurance Coverage, Breach of Insurance Contract, Legal Penalties Under LA. R.S.
22:1892B(1), and Bad Faith Adjustment of Claims Under LA. R.S. 22:1973B(S) plaintiffs allege that
Northern Insurance and Southern Insurance breached their obligations under policies of insurance
issued to plaintiffs and further breached duties imposed upon it by Louisiana statutes,’
COMPLETE DIVERSITY BETWEEN THE PARTIES
Il.

Removal is proper because there is complete diversity of citizenship between the parties

pursuant to 28 U.S.C. § 1332(a)(1). Specifically, Defendants represent that:

1. Plaintiffs are domestic corporations and citizens of East Baton Rouge Parish,
Louisiana;”

2. Defendant, Northern Insurance Company of New York, was subsumed by Zurich
American Insurance Company in 2015, Zurich American Insurance Company is
incorporated in the State of New York, and its principal place of business is located
in Schaumberg, Illinois.

3. Defendant, Southern Insurance Company, is incorporated in the State of Texas, and
its principal place of business is in Dallas, Texas.

AMOUNT IN CONTROVERSY EXCEEDS $75,000.00
Til.
Additionally, removal is proper because the amount in controversy exceeds $75,000,
exclusive of interest and costs, as required for the existence of federal diversity jurisdiction by 28
U.S.C. § 1332(a). Specifically, Plaintiffs allege that Defendants owe plaintiffs in excess of

$1,232,868.03,pursuant to the terms and conditions of the policy.>

 

' See Petition for Damages, attached hereto as Exhibit 1.
” See Exhibit 1, Preamble.
3See Exhibit 1, 1A.

4 See Exhibit 1, (1B.
> See Exhibit 1, 8.

4849-4003-5503.1 2
Case 3:19-cv-00883-JWD-RLB Document1 12/20/19 Page 3of5

IV.

Additionally, Plaintiffs seek the recovery of statutory penalties in the amount of 50% of their
unpaid claim, attorneys’ fees, and costs pursuant to LSA-R.S. 22:1892. Plaintiffs also seek
unspecified damages pursuant to LSA-R.S. 22:1973.°

V.

Southern Insurance, therefore, respectfully submits that removal of this action to the
Honorable Court is proper because this is a civil action between citizens of different states and the
amount in controversy exceeds $75,000, exclusive of interest and costs. Accordingly, the District
Courts of the United States have original jurisdiction over this action pursuant to 28 U.S.C. §

1332(a)(1), and the removal of this action to this Honorable Court is permitted by 28 U.S.C. §

1441(a).

DEFENDANTS HAVE COMPLIED WITH ALL OTHER REQUIREMENTS FOR THE
REMOVAL OF THIS ACTION TO FEDERAL COURT.

VI.
Removal is proper because this Notice of Removal is being filed within 30 days after receipt
of Plaintiffs’ initial pleading by UPC.
VIL.
Pursuant to 28 U.S.C. § 98(b), East Baton Rouge Parish is located in the Judicial District for
the Middle District of Louisiana. Accordingly, venue is proper in this Judicial District in accordance
with 28 U.S.C. § 1441(a) because the state court where the suit has been pending is located in this

Judicial District.

 

§ See Exhibit 1, (20-27.

4849-4003-5503.1 3
Case 3:19-cv-00883-JWD-RLB Document1i 12/20/19 Page 4of5

Vill.
Copies of all pleadings, process, orders, and other filings filed in the state court suit are filed

concurrently with the filing of this Notice of Removal as required by 28 U.S.C. § 1446(a).’

IX.

This action is removable under and by virtue of the acts of Congress of the United States and

Defendants desire to remove it to this Honorable Court.
X.

Defendant, Northern Insurance Company of New York, acquiesces and consent to the
removal of this action to this Honorable Court.*

WHEREFORE, Defendant, Southein Insurance Company, respectfully prays that the above-
captioned action be removed to the United States District Court for the Middle District of Louisiana
in accordance with the provisions of 28 U.S.C. §§ 1441 et seq.

Respectfully submitted:
LEWIS BRISBOIS BISGAARD & SMITH, LLP

/s/ Meredith A. Mayberry

 

MEREDITH A. MAYBERRY, T.A. (28958)
JAMES W. HAILEY, III (23111)

RACHAL CHANCE KRAMAR (31358)
400 Poydras Street, Suite 1300

New Orleans, Louisiana 70130

Telephone: 504-322-4100

Facsimile: 504-754-7569

Counsel for Defendant, Southern Insurance
Company

 

See Certificate of Filing State Court Record.

® See Acquiescence to Removal, attached hereto as Exhibit 2.

4849-4003-5503.1 4
Case 3:19-cv-00883-JWD-RLB Document1 12/20/19 Page5of5

CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing has been served on all counsel of record
electronically using the Court’s CM/ECF system, to which all attorneys in this case have subscribed,

on this 20" day of December, 2019.

/s/ Meredith A. Mayberry
MEREDITH A. MAYBERRY

4849-4003-5503.1 5
